DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
3.	Claim 13 is objected to because of the following informalities:  
In claim 13, , lines 16 and 36, change “such” to -such that-. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-9, 11-15, 18-25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guzman (Pub. No. US 2007/0157488) in view of DiBenedetto et al. (Pub. No. US 2007/0000154) (hereinafter DiBenedetto) and further in view of Harris (Pub. No. US 2009/0109659).


As per claims 1, Guzman teaches an upper member at least partially defining a foot-receiving chamber, a sole structure engaged with the upper member (see Fig. 1); a port connected to the article of footwear and configured for communication with an electronic module (see paragraphs [0005]-[0006]); and a sensor system connected to the article of footwear and comprising a plurality of force sensors connected to the upper member and a plurality of leads (i.e. wires 36 connect the controller 28 to the pressor sensors) extending from the force sensors to the interface to place the force sensors in communication with the port, wherein the plurality of force sensors are positioned in different locations on the upper member and are configured to detect force exerted on the upper member (see paragraphs [0005]-[0007], [0018] and [0021]-[0022]).
While Guzman teaches that “It should be understood that the housing 18 and pressure sensors 22 could be mounted elsewhere on the shoe 10, as desired, and the locations depicted in FIG. 1 are for purposes of illustration only”) (see paragraph [0017], the examiner notes that the sensors could be placed in the sole 12 of the shoe 18, for example, electrically connected to the housing 18) which inherently teaches the leads extend from the upper member to the sole structure for connection with the sensors.
Guzman fails to teach that the sole structure having a well defined therein, that the port comprising a housing positioned in the well and having an interface, the housing configured for removably receiving the electronic module to connect the electronic module to the interface and the interface is configured to place the leads in communication with the electronic module when the electronic module is received in the housing (emphasis underlined).
DiBenedetto teaches that the control system is a cavity (cavity 118) in the midsole and connected to the sensors and that the system 106 that includes the control system 120 can be removed from the cavity 118 for replacement (see paragraphs [0098], [0114]-[0115] and Fig. 2A). 
Harris teaches that “light source 504 may be mounted, housed, fastened, embedded, attached, coupled, or otherwise integrated ("integrated") with sole 512. In some examples, light source 504 may be conductively coupled to other systems or components in system 500 by connecting to leads (leads 216 of FIG. 2) disposed within a lining (e.g., lining 224 (FIG. 2)) of shoe 502” (see paragraph [0024], [0016] and [0020], the examiner notes that the connection of the light source 504 to the leads is accomplished by using an interface/connector).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate DiBenedetto and Harris’s teaching into Guzman’s invention because maintenance such as replacing or repairing parts on the control system would be easily performed.  Therefore, proper performance of the shoe established. 
As per claims 2, 3 and 11, the combination of Guzman DiBenedetto and Harris teaches the system as stated above.  Guzman fails to teach that the well is accessible from outside the sole structure for removable connection of the electronic module to the port. 
DiBenedetto further teaches that the control system is a cavity (cavity 118) in the midsole and connected to the sensors and that the system 106 that includes the control system 120 can be removed from the cavity 118 for replacement (see paragraphs [0098], [0114]-[0115] and Fig. 2A). 
As per claims 4 and 5, Guzman further teaches that the force sensors are woven into the upper member to connect the force sensors to the upper member and that the leads are formed by a conductive fabric woven into the upper member (see Fig. 3, wires 36 and paragraph [0018]).
As per claim 7, Guzman further teaches a power lead connected from the port to all of the plurality of force sensors, the power lead configured for providing electrical power from the electronic module to the force sensors when the electronic module is connected to the port (see paragraph [0018]).
As per claim 12, Guzman further teaches the sensor system further comprises a plurality of additional force sensors connected to the sole structure and a plurality of additional leads extending from the additional force sensors to the port to place the additional force sensors in communication with the port, wherein the plurality of additional force sensors are positioned in different locations on the sole structure and are configured to detect force exerted on the sole structure by a foot within the foot-receiving chamber (see paragraph [0017], “It should be understood that the housing 18 and pressure sensors 22 could be mounted elsewhere on the shoe 10, as desired, and the locations depicted in FIG. 1 are for purposes of illustration only”).

As per claims 6 and 20, Guzman teaches the system as stated above except that the leads have terminal ends that converge to a single location to form a consolidated interface, the consolidated interface having a plurality of electrical contacts configured for removable connection to the electronic module, and wherein the consolidated interface is configured such that the leads are individually connected to the electrical contacts, such that the port is configured to enable communication between the force sensors and the electronic module through the consolidated interface and the leads when the electronic module is connected to the port.
DiBenedetto teaches that the micro-controller program 4050 obtains data from any of one or more sensors adapted to provide relevant information to the intelligent system 106 and that the power to a sensor can be turned on and off between readings, in order to save energy (see paragraph [0202], the examiner notes that since all the sensors communicate with the micro-controller, therefore the terminal ends of leads of sensors converge to the single location of the micro-controller and that turning on and off a single sensor reads on leads are individually connected). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate DiBenedetto’s teaching into Guzman’s invention because efficient communication between the sensors and control system would be performed. Therefore, accurate analysis of the data from the sensors would be performed in an efficient manner.
As per claim 8, Guzman teaches the system as stated above except that the electronic module connected to the port, wherein the electronic module is configured for collecting data gathered by the force sensors and communicating the data to an external computer device (emphasis underlined).
DiBenedetto teaches communicating data to an external computer device (see paragraph [0115]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate DiBenedetto’s teaching into Guzman’s invention because data would be transmitted to an external computer device for display and/or analysis.  
As per claim 9, Guzman further teaches the force sensors and the electronic module are configured for collecting and measuring quantitative kick force data from an impact of a ball on the upper member (see paragraph [0001]).
As per claims 13 and 14, Guzman teaches a first article of footwear comprising: a first upper member at least partially defining a first foot-receiving chamber, a first sole structure engaged with the first upper member (see Fig. 1); a first port connected to the first article of footwear and having a first interface (see paragraphs [0005]-[0006]); and a first sensor system connected to the first article of footwear and comprising a plurality of first force sensors connected to the first upper member and a plurality of first leads (i.e. wires 36 connect the controller 28 to the pressor sensors) extending from the first force sensors to the first interface to place the first force sensors in communication with the first port, wherein the plurality of first force sensors are positioned in different locations on the first upper member and are configured to detect force exerted on the first upper member (see paragraphs [0005]-[0007], [0018] and [0021]-[0022]); a first electronic module connected to the first interface and configured for collecting data gathered by the first force sensors (see paragraph [0001]).
While Guzman teaches that “It should be understood that the housing 18 and pressure sensors 22 could be mounted elsewhere on the shoe 10, as desired, and the locations depicted in FIG. 1 are for purposes of illustration only”) (see paragraph [0017], the examiner notes that the sensors could be placed in the sole 12 of the shoe 18, for example, electrically connected to the housing 18) which inherently teaches that the first leads extend from the first upper member to the first sole structure for connection with the sensors.
Guzman fails to teach that the first sole structure having a first well defined therein, that a first housing positioned in the first well, that a first electronic module removably received in the first housing and connected to the first interface such that the first interface places the first leads in communication with the first electronic module when the first electronic module is received in the first housing.

DiBenedetto teaches that the control system is a cavity (cavity 118) in the midsole and connected to the sensors and that the system 106 that includes the control system 120 can be removed from the cavity 118 for replacement (see paragraphs [0098], [0114]-[0115] and Fig. 2A). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate DiBenedetto’s teaching into Guzman’s invention because maintenance such as replacing or repairing parts on the control system would be easily performed.  Therefore, proper performance of the shoe established.
Harris teaches that “light source 504 may be mounted, housed, fastened, embedded, attached, coupled, or otherwise integrated ("integrated") with sole 512. In some examples, light source 504 may be conductively coupled to other systems or components in system 500 by connecting to leads (leads 216 of FIG. 2) disposed within a lining (e.g., lining 224 (FIG. 2)) of shoe 502” (see paragraph [0024], [0016] and [0020], the examiner notes that the connection of the light source 504 to the leads is accomplished by using an interface/connector).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate DiBenedetto and Harris’s teaching into Guzman’s invention because maintenance such as replacing or repairing parts on the control system would be easily performed.  Therefore, proper performance of the shoe established. 

 	Guzman fails to explicitly teach communicating the data to an external computer device.
DiBenedetto teaches communicating data to an external computer device (see paragraph [0115]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate DiBenedetto’s teaching into Guzman’s invention because data would be transmitted to an external computer device for display and/or analysis.  
	Guzman fails to teach a second article of footwear comprising: a second upper member at least partially defining a second foot-receiving chamber; a second sole structure engaged with the second upper member, the second sole structure having a second well defined therein; a second port connected to the second article of footwear and having a second interface and a second housing positioned in the second well; and a second sensor system connected to the second article of footwear and comprising a plurality of second force sensors connected to the second upper member and a plurality of second leads extending from the second force sensors to the second interface to place the second force sensors in communication with the second port, such that the second leads extend from the second upper member to the second sole structure to connect to the second interface, wherein the plurality of second force sensors are positioned in different locations on the second upper member and are configured to detect force exerted on the second upper member; and a second electronic module removably received in the second housing and connected to the second interface such the second interface places the second leads in communication with the second electronic module when the second electronic module is received in the second housing, and configured for collecting data gathered by the second force sensors and communicating the data to the external computer device. Emphasis underlined).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the user wear a second shoe similar to the one disclosed by Guzman, since both shoes would have the same characteristics, because forces of impact experienced by the second shoe would be measured in the same manner.  Therefore, analysis of the measured data from the sensors would be performed. 
	As per claim 15, the combination of Guzman and DiBenedetto teaches the system as stated above. 
	Guzman fails to teach that the first and second electronic modules are further configured for communication with each other.
However, DiBenedetto further teaches that the system includes receiver/transmitter for communicating sensor data (see paragraph [0013]) and that the system 106 may also include an interface port 160 that can be used to download data from the intelligent system 106, for example to a PDA or other external processor (see paragraph [0115], the examiner notes that the external processor/device would include other shoes with similar capabilities). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate DiBenedetto’s teaching into Guzman’s invention because data would be transmitted to the second shoe having similar capabilities as the first shoe for display and/or analysis.  
As per claim 18, the combination of Guzman, DiBenedetto and Harris teaches the system as stated above except that the first housing is accessible from outside the first sole structure, wherein the first interface comprises a first consolidated interface connected to all of the plurality of first leads and accessible within the first housing, such that the first consolidated interface engages the first electronic module when the first electronic module is received in the first housing. 
While, DiBenedetto teaches that the control system is a cavity (cavity 118) in the midsole and connected to the sensors and that the system 106 that includes the control system 120 can be removed from the cavity 118 for replacement (see paragraphs [0098], [0114]-[0115] and Fig. 2A). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate DiBenedetto’s teaching into Guzman’s invention because maintenance on the control system would be performed.  Therefore, proper performance of the shoe established.
The combination of Guzman, DiBenedetto and Harris fails to explicitly teach that the second housing is accessible from outside the second sole structure, wherein the second interface comprises a second consolidated interface connected to all of the plurality of second leads and accessible within the second housing, such that the second consolidated interface engages the second electronic module when the second electronic module is received in the second housing.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the user wear a second shoe similar to the one disclosed by Guzman in view of DiBenedetto and Harris, since both shoes would have the same structure. Therefore, analysis of the measured data from the sensors would be performed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate DiBenedetto’s teaching into Guzman’s invention because maintenance such as replacing or repairing parts on the control system would be easily performed.  Therefore, proper performance of the shoe established.
As per claims 19 and 27, the combination of Guzman, DiBenedetto and Harris teaches the system as stated above.
Guzman further teaches that the first sensor system further comprises a plurality of first additional force sensors connected to the first sole structure and a plurality of first additional leads extending from the first additional force sensors to the first interface to place the first additional force sensors in communication with the first port, wherein the plurality of first additional force sensors are positioned in different locations on the first sole structure and are configured to detect force exerted on the first sole structure by a first foot within the first foot-receiving chamber (see paragraph [0017], “It should be understood that the housing 18 and pressure sensors 22 could be mounted elsewhere on the shoe 10, as desired, and the locations depicted in FIG. 1 are for purposes of illustration only”).
The combination of Guzman, DiBenedetto and Harris fails to explicitly teach that the second sensor system further comprises a plurality of second additional force sensors connected to the second sole structure and a plurality of second additional leads extending from the second additional force sensors to the second interface to place the second additional force sensors in communication with the second port, wherein the plurality of second additional force sensors are positioned in different locations on the second sole structure and are configured to detect force exerted on the second sole structure by a second foot within the second foot-receiving chamber.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the user wear a second shoe similar to the one disclosed by Guzman in view of DiBenedetto, since both shoes would have the same characteristics, because forces of impact experienced by the second shoe would be measured in the same manner.  Therefore, analysis of the measured data from the sensors would be performed. 
As per claims 21 and 22, Guzman further teaches that the force sensors are woven into the upper member to connect the force sensors to the upper member and that the leads are formed by a conductive fabric woven into the upper member (see Fig. 3, wires 36 and paragraph [0018]).
As per claim 23, Guzman further teaches a power lead connected from the consolidated interface to all of the plurality of force sensors, the power lead configured for providing electrical power from the electronic module to the force sensors when the electronic module is connected to the port (see paragraph [0018]).
As per claim 24, Guzman teaches the system as stated above except that the electronic module connected to the port, wherein the electronic module is configured for collecting data gathered by the force sensors and communicating the data to an external computer device (emphasis underlined).
DiBenedetto teaches communicating data to an external computer device (see paragraph [0115]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate DiBenedetto’s teaching into Guzman’s invention because data would be transmitted to an external computer device for display and/or analysis.  
As per claim 25, Guzman further teaches the force sensors and the electronic module are configured for collecting and measuring quantitative kick force data from an impact of a ball on the upper member (see paragraph [0001]).

5.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guzman in view of DiBenedetto and Harris and further in view of Alten. et al. (Pub. No US 2008/0218310) (hereinafter Alten).
Guzman teaches the system as stated above except that first electronic module is configured for direct communication with the external computer device.
DiBenedetto teaches communicating data to an external computer device (see paragraph [0115]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate DiBenedetto’s teaching into Guzman’s invention because data would be transmitted to an external computer device for display and/or analysis.  
The combination of Guzman, DiBenedetto and Harris teaches the system as stated above except that the first and second electronic modules are configured for communication with each other such that the second module communicates indirectly with the external computer device through the first electronic module.
Alten teaches a peer-to-peer type arrangement of like wireless sensors or other wireless devices (see paragraphs [0028] and [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Alten’s teaching into the combination of Guzman, DiBenedetto and Harris because data would be transmitted in a peer-to-peer manner and to an external computer device for display and/or analysis.  

6.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guzman in view of DiBenedetto and Harris and further in view of Elkins (Pub. No. US 2004/0078091).
	The combination of Guzman, DiBenedetto and Harris teaches the system as stated above except that the force sensors are configured such that pressure applied to each force sensor changes a resistance of the respective force sensor, enabling the force sensors to quantitatively sense force.
	Elkins teaches sensors that are force sensitive resistors, these sensors exhibit a decrease in resistance with an increase in applied force (see paragraph [0036]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Elkins’s teaching into the combination of Guzman, DiBenedetto and Harris’s teaching because impact forces on the shoe would be measured. Therefore, analysis of the measured data from the sensors would be performed.

7.	Claims 17 and 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guzman in view of DiBenedetto and Harris and further in view of Elkins.
The combination of Guzman, DiBenedetto and Harris teaches the system as stated above except that the first force sensors and the second force sensors are configured such that pressure applied to each first force sensor changes a resistance of the respective first force sensor and pressure applied to each second force sensor changes a resistance of the respective second force sensor, enabling the first and second force sensors to quantitatively sense force, and the first and second electronic modules are configured to receive quantitative force data from the first and second force sensors (emphasis underlined).
Elkins teaches sensors that are force sensitive resistors, these sensors exhibit a decrease in resistance with an increase in applied force (see paragraph [0036]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Elkins’s teaching into the combination of Guzman and DiBenedetto and Harris because impact forces on the shoes would be measured. Therefore, analysis of the measured data from the sensors would be performed.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    Contact information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857